Richardson, J.
dissenting. I dissent, and considering the principle involved practical and important, offer the following reasons:
The mode of proceeding in criminal cases, is often cumulative by construction, but the punishment never. If the defendant should be now indicted for the same offence, his former punishment could not arrest the indictment, unless the order of court can suspend the legislative Act, and the defendant might be thus twice punished. Again — the Act has given the punishment of constables to the court, in a named way, i. e. after conviction by a jury.
*30The latter is a guard thrown around them, and there is danger in dispensing with it. But over and above the possible accumulation of punishment, the double proceeding is inconsistent with the spirit of the Act.
The object of the Act of ’39 was, evidently, to elevate the office of constables. It had been held too low, and to place constables in the rank of officers, it defines their duties, requires bond and securities, raises their costs, and orders investigation by proceeding before a grand jury. Such an object should be preserved, and does not admit the implication that they may be still proceeded against in the former summary way, unless in cases of contempt, in the view, <&c. of the court.